DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Since applicant amended claims 18-19 to read on the elected species of figs. 3a,3b, the examiner is rejoining these claims and the rejection is as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5,7,9-11,14-16,18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

First, there is no mentioned or discussion of a foremost part of the sole portion anywhere. In addition, the medial and lateral sections are separate entity from that of the sole portion and they are not defined by the absence of a foremost of the sole portion. They are defined by the absence of material or a gap in between them and not the foremost of the sole portion 14. Sole portion 14 is just the bottom portion of the whole shoe and does not define the medial and lateral sections because these sections belong to the vamp portion 16. 
Second, there is no mentioned of the medial and lateral sections to move independently of one another, and it is unclear how this would even be achieved because the whole sole portion 14 is one integral piece of material. In addition, the cloven-hoofed animal cannot move its medial and lateral claws separately so how would this independent movement of the medial and lateral sections be even possible or beneficial? 
Third, in view figs. 3a-3b (because there is no discussion of the foremost part of the sole portion), the foremost part of the sole portion is at the tips of refs. 18a,18b (hence, the word “foremost”) and not in the space between refs. 18a,18b or in the area where ref. 32a is pointing at in fig. 3b. Thus, by stating that “the medial and lateral sections being defined by the absence of a foremost part of the sole portion 
Fourth, “the absence of a foremost part of the sole portion” is considered a negative limitation that was not discussed in the specification. 
2173.05(i)     Negative Limitations
 	The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation “R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
 	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, 
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
In conclusion, the added limitation as stated in the above is not supported in the original disclosure and is considered a new matter issue. For purpose of expediting prosecution, the examiner is treating the limitation as best understood. However, the limitation bears no patentable weigh for the invention because of the above issues. 
All other claims depending on claim 1 are also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,10,14-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen (US 20130219838 A1) in view of Riley et al. (US 20140260126 A1) and Revheim et al. (US 20120018175 A1).
For claim 1, Swearingen teaches a therapeutic shoe for cloven-hooved lactating animals (para. 0017), said therapeutic shoe comprising: a sole portion (where ref. 6 is pointing at) for supporting undersides of an animal's medial and lateral claws; a vamp portion (area above the sole similarly as defined by applicant’s vamp area) connected to the sole portion for at least partially enveloping an animal's hoof wall between its toe, heel and coronary band; a quarter portion (area above the vamp similarly as defined by applicant’s quarter area) connected to the vamp portion for at least partially enveloping an animal's front and lateral pastern sections; and a heel portion (where ref. 4 is pointing at) connected to both the vamp and quarter portions for at least partially enveloping an animal's heel and an area beneath its dew claws. In addition, Swearingen teaches in para. 0021 that the shoe can be made with various thicknesses and elasticity for the various portions or areas of the shoe. 
	However, Swearingen is silent about wherein a material of the shoe at said heel portion is relatively more deformable than a material of the shoe at any of said sole, vamp or quarter portions; and wherein a foremost part of the vamp portion is divided into separate medial and lateral sections for accommodating the animal's medial and lateral claws, the medial and lateral sections being defined by the absence of a foremost part of the sole portion therebetween so as to divide the animal's medial and lateral claws and permit the medial and lateral sections to move independently of one 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the material of the shoe of Swearingen at said heel portion is relatively more deformable than a material of the shoe at any of said sole, vamp or quarter portions, depending on the user’s preference based on the animal wearing the shoe, since Swearingen stated in para. 0021 that one can varied the thicknesses and elasticity of the material in various areas on the shoe. 
	Riley et al. teach a therapeutic shoe similar to Swearingen, the shoe (figs. 10-11) comprising a foremost part of a vamp portion (area right above the sole, similar to applicant’s) is divided into separate medial and lateral sections (fig. 11B, the split near ref. 74 to create refs. 75,76) for accommodating the animal's medial and lateral claws (para. 0087).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a divider as taught by Riley et al. at a foremost part of the vamp portion of the shoe of Swearingen in order to accommodate the animal's medial and lateral claws for added stability (as stated in Riley).
	Revheim et al. teach a shoe for cloven-hooved animals (in various paragraphs, for example, para. 0001) comprising medial and lateral sections being defined by the absence of a foremost part of the sole portion (50) therebetween so as to divide the animal's medial and lateral claws and permit the medial and lateral sections to move independently of one another to afford natural movement of the animal's medial and lateral claws as the animal walks (fig. 9).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the foremost part of 
	For claim 2, Swearingen as modified by Riley et al. and Revheim et al. further teaches a thickness of the material of the shoe at said heel portion is reduced relative to that of the shoe at any of said sole, vamp or quarter portions or an elasticity of the material of the shoe at said heel portion is increased relative to that of the shoe at any of said sole, vamp or quarter portions (para. 0021 of Swearingen).  
	For claim 3, Swearingen as modified by Riley et al. and Revheim et al. is silent about wherein the relatively thinner material of the shoe at said heel portion has a variable thickness; and wherein a portion thereof most proximate the dew claws is relatively thinner and more flexible than the material of a remainder of the heel portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relatively thinner material of the shoe of Swearingen as modified by Riley et al. and Revheim et al. at said heel portion has a variable thickness; and wherein a portion thereof most proximate the dew claws is relatively thinner and more flexible than the material of a remainder of the heel portion, depending on the user’s preference based on the animal wearing the shoe, since Swearingen stated in para. 0021 that one can varied the thicknesses and elasticity of the material in various areas on the shoe.
	For claim 5, Swearingen as modified by Riley et al. and Revheim et al. is silent about wherein the material of the shoe at said sole portion is relatively thicker and/or more rigid than the material of any other part of the shoe.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the 
	For claim 10, in addition to the above, Riley et al. teach wherein an outer surface of the sole portion is provided with a textured or patterned tread (86).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a textured or patterned tread as further taught by Riley et al. on an outer surface of the sole of the shoe of Swearingen as modified by Riley et al. and Revheim et al. in order to provide traction. 
	For claim 14, from para. 0018 of Swearingen, it appears that the shoe is made of one single piece of elastomeric material. However, if applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shoe of Swearingen as modified by Riley et al. and Revheim et al. be made of one single piece of elastomeric material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
 	For claim 15, Swearingen as modified by Riley et al. and Revheim et al. further teaches wherein the rubber or elastomeric material is breathable (par. 0018 of Swearingen).  

	For claim 18, Swearingen as modified by Riley et al. and Revheim et al. further teaches wherein an integral or separable leg portion (para. 0020 of Swearingen) is connected to the quarter and heel portions for enveloping the animal's leg proximate its dew claws and at least part of its leg above its dew claws.  
	For claim 19, Swearingen as modified by Riley et al. and Revheim et al. is silent about wherein two apertures are provided in a rear part of the leg portion corresponding with the positions of the dew claws. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include two apertures are provided in a rear part of the leg portion corresponding with the positions of the dew claws in the shoe of Swearingen as modified by Riley et al. and Revheim et al., depending on the user’s preference to have the dew claws covered or exposed. 
Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen as modified by Riley et al. and Revheim et al. as applied to claim 1 above, and further in view of Revheim et al. (US 20140251642 A1, herein Revheim et al. 642).
For claim 7, Swearingen as modified by Riley et al. and Revheim et al. is silent about wherein an auxiliary connection is provided between the medial and lateral sections to resist and/or limit their physical separation.  
 	Revheim et al. 642 teach a shoe similar to Swearingen as modified by Riley et al. and Revheim et al., the shoe comprising an auxiliary connection (the lace and refs. 50,40) is provided between a medial and lateral sections (20,25) to resist and/or limit their physical separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an auxiliary connection as taught by Revheim et al. between the medial and lateral sections of the shoe of Swearingen as modified by Riley et al. and Revheim et al. in order to prevent the sections from separating. 
	For claim 9, Swearingen as modified by Riley et al., Revheim et al. and Revheim et al. 642 further teaches wherein the auxiliary connection is in the form of a band (the lace is considered a band) connected between the medial and lateral sections. NOTE, a band is a flat, thin strip or loop of material put around something (definition search on www.bing.com). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swearingen as modified by Riley et al. and Revheim et al. as applied to claim 1 above, and further in view of Robison (US 6056062 A).
	For claim 11, Swearingen as modified by Riley et al. and Revheim et al. is silent about wherein an inner hoof-facing surface of the sole portion is provided with a textured or patterned tread.  
. 
Response to Arguments
Applicant's arguments with respect to claims 1-3,5,7,9-11,14-16,18-19 have been considered but are moot in view of the new ground(s) of rejection. However, certain arguments that are applicable will be addressed herein.
 	Applicant argued that reference 77 in Riley is described as a "wedge 77 extend[ing] back from the back of the front portion 7 4 to insert between the fronts of the two claws when the hoof bandage 70 is applied to the hoof." See para [0087]. Figs. 11A-11D of Riley clearly show that the base plate 72 of the bandage 70 extends underneath the wedge 77. In other words, there is no absence of a foremost part of the sole portion (i.e., base plate 72) so as to divide the animal's medial and lateral claws, as required by claim 1. Thus, the medial and lateral sections of the bandage 70 in Riley are not permitted to move independently of one another to afford natural movement of the animal's medial and lateral claws as the animal walks, as required by claim 1.

 	The rejection stated “at ref. 77” to show the area where the vamp portion is split into right and left portions. The examiner’s intention is not to consider the wedge 77 as the split because the Office action stated “at ref. 77” and not labeled the split as 77. In any event, the examiner further clarify in the above rejection where the vamp portion of Riley splits into medial and lateral sections 75,76 as shown in fig. 11B. In addition, as stated in the 112 1st rejection above, applicant’s added limitation is not supported, thus, the examiner is not relying on Riley for the sole portion being split without material in the 
 	Applicant argued that one of ordinary skill in the art would not have been motivated to use the laces 40, 50 of Revheim with the bandage 70 of Riley because the frontmost portion of the bandage 70 of Riley is an integral whole with a wedge 77 inserted therein. Thus, there was no need to use laces (or any other "auxiliary connection") on the bandage 70 of Riley at all, as Riley does not have separate medial and lateral sections ... being defined by the absence of a foremost part of the sole portion therebetween that would require an auxiliary connection in the first place. 

	As explained in the above, Riley does teach there is a gap or split in the vamp portion to divide the vamp portion into medial and lateral sections 75,76 as shown in fig. 11B. There is a gap or opening above ref. 74, thus, it is notoriously well known in the art that these gaps or opening in shoes for hoofed animals are tightened or closed off by using some sort of lace, cable, strip, strap, or the like to close off the opening/gap as desired by the user. Hence, Revheim642 teaches opening/gap in the front of the shoe to split the vamp portion into left and right portions and there is an auxiliary connection 40,50 to close off the opening/gap if the user wishes to do so. Thus, one of ordinary skill in the art would rely on Revheim642’s teaching of the connection to close off the opening/gap that splits the vamp portion as taught in Riley if the user wishes to do so. NOTE that Riley’s opening/gap that split the vamp portion is not to scale. One can make that opening/gap larger or smaller as desired because this is all known in the art. For example, Rohner (US 4736800 A) teaches opening/gap 19 that is closed off by band 22. Thus, this concept is nothing new in the art and it is not of a patentable feature for it is very well known. The reason Riley was relied on because Riley teaches the shoe can be for cloven hoofed animal. However, any of these shoes pertaining to horse or hoofed animals would be qualify as prior art because they are in the same field of endeavor as 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643